Fawcett, J. ■
This action was commenced in justice court to recover a balance claimed by plaintiff to be due from defendant on an account for lumber and coal. Plaintiff recovered in the justice court and defendant appealed to the district court, where plaintiff again recovered. ' The transcript shows the entry of judgment in the district court, January 8, 1910. Three days later, on January 11, 1910, defendant filed a motion for a new trial. This motion has never, so *123far as the transcript discloses, been submitted to or passed upon by the district court. The grounds urged by defendant in this court for a reversal of the judgment of the court below are all based upon the alleged errors set out in the motion for a new trial. That motion not having been presented to and passed upon by the court below, none of the errors therein assigned can be considered here. An examination of the pleadings shows that they are ample to sustain the judgment.
The judgment of the district court is therefore
Affirmed.
Reese, C. J., not sitting.